DETAILED ACTION
This action is responsive to the Applicant’s response filed on August 16, 2022.
As set forth the in the Applicant’s response, claims 16 and 26 were amended in response to the previous non-final office action of May 23, 2022.
 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,510,341 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments/Amendment
As set forth in the Applicant’s response, claims 16 and 26 were amended to recite “wherein the additional bit is appended to the second PDCCH signaling including the CIF in response to a length of a first PDCCH signaling without a CIF in the first search space of a user equipment (UE) being equal to a length of the second PDCCH signaling with the CIF and without the additional bit in the second search space of the UE” (emphasis added). 
With respect to Yang, the Applicant states that adding “0” padding bits to a DCI format, is not equivalent to claim limitation since according to paragraph [0146], the purpose of Yang is to unify the control information size, such that the number of information bits of DCI Format 0 becomes equal to the number of information bits of DCI Format 1 A. “DCI size unification (or DCI size matching) may be performed such that the DCI formats have the same size”. 
The Applicant state that in contrast, claim 16 recites that the length of second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF. As a result, “[b]ecause the received PDCCH signaling with the CIF is longer than the PDCCH signaling with no CIF by one bit, the UE knows that the longer PDCCH signaling includes the CIF, and can parse the signaling correctly”. As such, Yang actually teaches away from the claimed approach by using padding bits to unify the number of information bits of the DCI format to be the same as other DCI formats. 
Upon consideration of the claims as amended, the Examiner finds persuasive Applicant’s arguments. As noted by the Applicant, Yang’s purpose of adding a “0” padding bit to the DCI format is to unify control information size, such that the number of information bits of DCI Format 0 becomes equal to the number of information bits of DCI Format 1A.  In contrast, claim 16, for example, recites that the additional bit is added in response to the a length of a first PDCCH signaling without CIF in the first search space  of a user equipment being equal to a length of the second PDCCH signaling with the CIF.  Thus, the reason for adding the additional bit, as claimed, is not disclosed by Yang. 
Therefore, the Examiner will withdraw the rejection to the claims.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7, as set forth in the Final Rejection of December 16, 2021, the Examiner determined that with respect to the limitation “in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling and based on the physically overlapped region existing between the first search space and the second search space, transmit, in the physically overlapped region, the first PDCCH signaling without the CIF to a user equipment (UE)” it was argued that Earnshaw does not disclose or suggest the limitation.   
The Examiner determined that Yang in view of Earnshaw discloses the transmission of PDCCH signaling and that overlapped regions exist in a first and second search space, however the Examiner agreed with the Applicants arguments in that the combination of Yang and Earnshaw do not disclose “transmitting, in the physically overlapped region, the first PDCCH signaling without the CIF to a user equipment (UE) in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling and based on the physically overlapped region existing between the first search space and the second search space.”
Regarding claims 11 and 21, as set forth above, the Examiner notes that with respect to the Applicant’s statement set forth above (the base station acts to add a bit to PDCCH signaling that is with the CIF…Because the received PDCCH signaling with the CIF is longer than the PDCCH signaling with no CIF by one bit, the UE knows that the longer PDCCH signaling includes the CIF, and can parse the signal correctly), it is acknowledged that claims 11 and 21 is consistent with the citation in that the PDCCH signaling with the CIF and an additional bit is transmitted in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling. 
In addition, the addition of “wherein the length of the second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF” in relation to having the first PCCCH signaling without a CIF being equal to the second PDCCH signaling with the CIF” shows that when the lengths are the same, an additional bit is added (in response to) and thus, thereafter the lengths are no longer the same. As explained by the Applicant this is done so that the UE known that the longer PDCCH signaling includes the CIF and can parse the signal correctly. 
Therefore, the Examiner determines that the prior art does not disclose in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling, transmitting, in the physically overlapped region, the second PDCCH signaling with the CIF and an additional bit to a user equipment (UE), wherein the additional bit is appended to the second PDCCH signaling, wherein the length of the second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF.  
Regarding claims 16 and 26, as set forth above, as noted by the Applicant, Yang’s purpose of adding a “0” padding bit to the DCI format is to unify control information size, such that the number of information bits of DCI Format 0 becomes equal to the number of information bits of DCI Format 1A.  In contrast, claim 16, for example, recites that the additional bit is added in response to the a length of a first PDCCH signaling without CIF in the first search space of a user equipment being equal to a length of the second PDCCH signaling with the CIF.  Thus, the reason for adding the additional bit, as claimed, is not disclosed by Yang. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferee: 
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992